In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Owen, J.), dated September 12, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The defendants made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that they acted reasonably under the circumstances (see, Foster v New Berlin Cent. School Dist., 246 AD2d 880; Nichter v City of Buffalo, 74 AD2d 996), and that the infant plaintiff’s alleged injuries resulted *422from a sudden and unforeseeable act (see, O’Neal v Archdioceses of N.Y., 286 AD2d 757; Jennings v Oceanside Union Free School Dist., 279 AD2d 507, 508; Ascher v Scarsdale School Dist., 267 AD2d 339). In opposition, the plaintiffs’ conclusory and speculative submissions failed to raise a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Jennings v Oceanside Union Free School Dist., supra). Ritter, Acting P.J., Feuerstein, Friedmann and Crane, JJ., concur.